MEMORANDUM *
Yurgil argues that his claims are not barred by the statute of limitations, because the statute was tolled by Cal. Gov’t Code § 945.3. This section prevents defendants in criminal actions from filing civil suits against “peace officers” while the criminal case is still pending in a “justice, municipal, or superior court” and tolls the statute of limitations on the civil action until the criminal charges are resolved.1 The criminal case against Yurgil was not pending in a “justice, municipal or superior court,” but rather in a military court under the authority of the California National Guard, so the tolling provision does not apply. His claim against the federal officer, like his claims against the other defendants, is barred by the one year statute of limitations.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Cal Gov’t Code § 945.3 (2001).